

Exhibit 10.1

EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”), by and among ROCKTENN-SOUTHERN
CONTAINER, LLC, a Delaware limited liability company (“RTSC”)
(successor-in-interest to Southern Container Corp., a Delaware corporation),
ROCK-TENN SERVICES INC., a Georgia corporation (“Employer”), and JAMES B. PORTER
III (“Executive”), is entered into as of December 22, 2014, to be effective as
of January 1, 2015.
RECITALS
A.    Executive has rendered services to RTSC pursuant to the terms of that
certain Employment Agreement dated as of January 1, 2006 (the “Employment
Agreement”) and that certain First Amendment to the Employment Agreement dated
January 8, 2007 (the “First Amendment”);
B.    RTSC and Executive desire to terminate each of the Employment Agreement
and the First Amendment as provided herein; and
C.    Employer and Executive desire to enter into this Agreement as provided
herein which shall supersede in its entirety the Employment Agreement and the
First Amendment.
ACCORDINGLY, intending to be legally bound, the parties hereto agree as follows:
1.
Termination of Employment Agreement and First Amendment. The Employment
Agreement and the First Amendment shall terminate and be of no further force and
effect after December 31, 2014.

2.
Term. Employer will employ, and Executive agrees to perform his current
executive role, with the salary and other employee and executive benefits
determined by the Compensation Committee of the Board of Directors of Rock-Tenn
Company (“RockTenn”) for the period from January 1, 2015 through December 31,
2015, unless Employer terminates Executive’s employment for Cause (as
hereinafter defined) which termination will be effective immediately upon
written notice to Executive. After December 31, 2015, Employer may terminate
Executive’s employment for any reason at any time by providing Executive with
written notice at least ninety (90) days before the date on which such
termination is to be effective; provided, however, Employer may terminate
Executive’s employment immediately for Cause upon written notice to Executive.
Executive may resign at any time after December 31, 2015 by providing Employer
with written notice at least thirty (30) days before the date on which such
resignation is to be effective. Upon termination of Executive’s employment other
than for Cause, Executive shall be entitled to (i) continue to receive
compensation and benefits (as in effect on the date notice of termination is
provided to Executive) through the effective date of such termination and
(ii) to the applicable benefits set forth in Sections 3 or 4 of this Agreement.

3.
Termination by Employer other than for Cause. If Employer terminates Executive’s
employment after December 31, 2015 for grounds other than for Cause:


1

--------------------------------------------------------------------------------



(a)
Stock Options. Executive’s outstanding unvested stock options, if any, shall, as
of the date of such termination of employment, become immediately vested in full
and shall become immediately exercisable and shall remain exercisable until the
earlier of ninety (90) days following the date of termination of Executive’s
employment or the latest date on which such option could be exercised under its
terms had Executive’s employment not been terminated.

(b)
LTI Awards. Provided that any applicable performance goals under any outstanding
unvested long-term incentive awards other than stock options (the “LTI Awards”)
are satisfied in accordance with the terms of each such award, (i) Executive
shall be fully vested in any LTI Award granted in any calendar year prior to the
calendar year in which Executive’s employment is terminated; and (ii) Executive
shall be vested in a pro-rated portion of any LTI Award granted in the calendar
year in which Executive’s employment is terminated. The amount of any pro-rated
LTI Award shall be determined by multiplying (x) the payment that would have
been made under the award had Executive’s employment been continued through the
entire vesting period under the award by (y) a fraction, the numerator of which
is the number of whole months elapsed in the calendar year prior to the
termination of Executive’s employment, and the denominator of which is twelve
(12). Any payment in respect of an LTI Award shall be made at time payment would
have been made had Executive’s employment not terminated.

(c)
Severance and Bonus for Terminations after December 31, 2015. If Executive’s
employment is terminated after December 31, 2015, Executive shall receive the
following severance and bonus payments: (i) Employer shall pay to Executive, and
Executive shall accept, as liquidated damages and not as a penalty, an amount
equal to twelve (12) months of Executive’s base salary, at the rate in effect on
the date of termination, payable at the time Executive’s salary would have been
paid had his employment continued for such twelve-(12) month period (the
“Severance Period”) and (ii) Employer shall pay to Executive the bonus Executive
would have been entitled to with respect to the Severance Period, payable at the
times such bonus would have been paid had his employment continued for the
Severance Period; provided, however, that the amount and duration of severance
and bonus set forth in clauses (i) and (ii) shall be pro-rated (and thus
reduced) by multiplying the amounts determined under such clauses by a fraction,
the numerator of which shall be the total number of days remaining between the
date of the termination of Executive’s employment and December 31, 2016, and the
denominator or which shall be 366. For purposes of clarifying clause (ii) of
this subsection 3(c), in determining the bonus Executive would have been
entitled to hereunder for the applicable Severance Period, the bonus shall be
paid based on Executive’s existing bonus arrangement unless with respect to any
portion of the Severance Period a bonus arrangement has not been established for
Executive, in which case Executive’s bonus shall be paid out at the rate of One
Hundred Percent (100%) of target pro-rated for such portion of the Severance
Period.


2

--------------------------------------------------------------------------------



(d)
Definitions. For purposes of this Agreement, “Cause” means Executive’s
conviction of a felony, fraud, gross misconduct, gross negligence, disloyalty,
gross insubordination, breach of trust, or breach of any material provisions of
this Agreement.

4.
Resignation by Executive. If Executive resigns or voluntarily terminates
employment with Employer after December 31, 2015, Executive shall be entitled to
the vesting of Executive’s outstanding unvested stock options and LTI Awards as
set forth in subsections 3(a) and 3(b) of this Agreement but not to any other
benefits or amounts set forth in Section 3(c).

5.
Termination by Employer for Cause. If Employer terminates Executive’s employment
at any time for Cause, then Executive shall only be entitled to continue to
receive compensation and benefits (as in effect on the date notice of
termination is provided to Executive) through the effective date of such
termination and Executive shall not be entitled to any other compensation or
benefits.

6.
Section 409A. Notwithstanding anything in this Agreement establishing the
effective date of Executive’s termination of employment, for purposes of any
deferred compensation plan or arrangement subject to Section 409A of the
Internal Revenue Code (“Section 409A”) the date of Executive’s “separation from
service” shall be determined in accordance with the regulations under Section
409A. To the extent that any payments under this Agreement or any other plan or
arrangement constitute “deferred compensation” within the meaning of Section
409A, such amounts shall, to the extent required under Section 409A, be paid
after the 6-month anniversary of the date of Executive’s separation from service
(as defined under Section 409A). For purposes of Section 409A, each payment made
to Executive pursuant to Section 3 shall be deemed a separate payment.

7.
Restrictive Covenants.

(a)
Covenant Not to Compete. Executive acknowledges and agrees that the Employer,
RockTenn and their and direct and indirect subsidiaries (collectively, the
“Company”) operate in the highly competitive packaging business of manufacturing
corrugated and consumer packaging and merchandising displays and providing
recycling services to customers across the United States (the “Company’s
Business”). Executive further acknowledges and agrees that during Executive’s
employment with Employer, Executive served as a senior member of management for
the Company throughout the United States. Accordingly, Executive covenants and
agrees that during Executive’s employment with Employer and for a period of two
(2) years following the date of the termination of Executive’s employment with
Employer and its affiliates for any reason or no reason (the “Separation Date”),
Executive will not, either directly or indirectly, work or perform services for
another business or entity that competes with Company’s Business as the
President, CEO, COO, Vice President, director, or member of senior management,
or otherwise provide, regardless of title, managerial-type services to such
business or entity, whether as an employee,


3

--------------------------------------------------------------------------------



independent contractor, advisor, or otherwise, within the United States,
including Georgia.
(b)
Covenant Not to Solicit Customers. Executive agrees that during the Executive’s
employment with Employer and for a period of three (3) years following the
Separation Date, Executive shall not, in any way, directly or indirectly,
solicit, divert, or take away, or attempt to solicit, divert or take away, any
of the customers or prospective customers of the Company with whom Executive had
Material Contact (as defined below) within two (2) years prior to the Separation
Date, for the purpose of selling to any such customer or prospective customer
any paper products or services that are competitive with those provided by the
Company’s Business. “Material Contact” means contact between Executive and any
customer or prospective customer (i) with whom Executive dealt on behalf of the
Company; (ii) whose dealings with the Company were coordinated or supervised by
Executive; (iii) about whom Executive obtained confidential information in the
ordinary course of business as a result of Executive’s association with the
Company; or (iv) who receives products provided by the Company, the sale or
provision of which results or resulted in compensation, commissions, or earnings
for Executive.

(c)
Covenant Not to Recruit Personnel. During the Term of this Agreement and for a
period of three (3) years following the Separation Date, Executive will not in
any way, directly or indirectly, recruit or solicit to hire any employee of the
Company with whom Executive had contact while employed with the Company or cause
or seek to cause any such Company employee to terminate an employment
relationship with the Company.

(d)
Remedies. Executive acknowledges that (i) breach of this Section 7 of this
Agreement would result in irreparable injury and permanent damage to the
Company; (ii) such restrictions are reasonable and necessary to protect the
legitimate business interests of the Company and are critical to the success of
the Company’s Business; and (iii) determining damages in the event of a breach
of Section 7 of this Agreement would be difficult and that money damages alone
would be an inadequate remedy for the injuries and damages which Company would
suffer from Executive’s breach of this Section 7. Executive, therefore, agrees
that if Executive breaches this Section 7, the Company, in addition to and
without limiting any other remedies or rights which it may have, shall have the
right to injunctive relief or other similar remedy to specifically enforce such
provisions. Executive waives any requirement that the Company post a bond or any
other security. Nothing contained herein shall preclude the Company from seeking
monetary or other damages of any kind, including reasonable fees and expenses of
counsel and other expenses.

7.    General Provisions.
7.1    Notices. All notices given hereunder shall be in writing and shall be
sent by certified mail, return receipt requested, or by recognized overnight
courier, addressed

4

--------------------------------------------------------------------------------



to the respective party at its or his address set forth below or at such other
address or to such designee as such party shall designate by a notice given in
the manner herein provided. Each such notice shall be deemed to be given on the
date mailed or so deposited with the courier.
Notice to Employer may be sent to:
Rock-Tenn Company
504 Thrasher Street
Norcross, GA 30071
c/o General Counsel
Notices to Executive may be sent to:
James B. Porter III
3325 Piedmont Road, NE
Unit # 3004
Atlanta, GA  30305

7.2    Assignment. Executive may not assign this Agreement or any of his rights
or obligations hereunder.
7.3    Invalid Provisions. If any provision of this Agreement or the application
thereof to any party or circumstance shall be held invalid or unenforceable to
any extent, the remainder of this Agreement and the application of such
provision to such party or circumstance shall not be affected thereby and shall
be enforced to the greatest extent permitted by applicable law.
7.4    Entire Agreement; Waiver; Remedies; Etc. This Agreement constitutes the
entire agreement between the parties concerning the subject matter hereof and
there are no agreements or representations with respect thereto except as
contained herein; supersedes any other or prior employment or compensatory
agreement between the parties; and may not be amended, modified or renewed, nor
may any of the provisions hereof be waived, except by a writing signed by the
parties hereto. Notwithstanding the foregoing, this Agreement is not intended to
eliminate or reduce Executive’s participation in the Rock-Tenn Company 401(K)
Retirement Savings Plan, the Rock-Tenn Company Supplemental Retirement Savings
Plan and any RockTenn executive life insurance program in which Executive
participates. A waiver by any party of any of the terms or conditions of this
Agreement, or any breach thereof, will not be deemed a waiver of such term or
condition for the future, or of any other term or condition, or of any
subsequent breach thereof. All rights and remedies by this Agreement reserved to
Employer and its affiliates shall be cumulative and shall not be in limitation
of any other right or remedy that such parties may have at law, in equity or
otherwise.
7.5    Binding Effect. This Agreement will be binding upon the parties hereto
and their respective personal representatives, successors and permitted assigns.
In the event of (a) a merger where Employer is not the surviving entity; (b) a
consolidation of Employer with another entity; or (c) a transfer of all or
substantially all of the assets of Employer, the surviving or consolidated
entity, or in the event of a transfer of Employer’s assets, the transferee of
Employer’s assets will have the benefit of and be bound by the provisions of
this Agreement.

5

--------------------------------------------------------------------------------



7.6    Governing Law; Jurisdiction. This Agreement shall be governed by the laws
of the State of Georgia, without giving effect to the principles of conflicts of
laws thereof, as to all matters, including, but not limited to, matters of
validity, construction, effect, performance and remedies. Any action or
proceeding seeking to enforce any provisions of, or based on any right arising
out of, this Agreement may be brought against any of the parties in the courts
of the State of Georgia, or, if it has or can acquire jurisdiction, in the
United States District Court for the Northern District of Georgia, and each of
the parties consents to the jurisdiction of such courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any object to
venue laid therein. Process in any action or proceeding referred to in the
preceding sentence may be served on any party anywhere in the world.
7.7    Descriptive Headings. The Section headings contained in this Agreement
are solely for the purpose of reference, are not part of the agreement of the
parties and shall not affect in any way the meaning or interpretation of this
Agreement.

6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, set forth the parties have executed this Agreement on the
dates set forth below.


EXECUTIVE


/s/ James B. Porter III
James B. Porter III


Date:  12/22/14                                   
 
ROCKTENN-SOUTHERN
CONTAINER, LLC


By:           /s/ Steven C. Voorhees        
Title:             CEO                               
Date:             12/29/14                         


ROCK-TENN SERVICES, INC.


By:           /s/ Steven C. Voorhees        
Title:             CEO                               
Date:             12/29/14                         






Acknowledged by:
ROCK-TENN COMPANY


By:           /s/ Steven C. Voorhees        
Title:             CEO                               
Date:             12/29/14                         






 
 


7